C. A. 3d Cir. Motion of respondent for leave to proceed in forma pauperis and certiorari granted. Judgment vacated and case remanded for further consideration in light of United States v. Grayson, ante, p. 41.
In the following cases (No. 76-6523 through No. 77-6645) motions for leave to proceed in forma pauperis and petitions for writs of certiorari are granted, judgments are vacated insofar as they leave undisturbed the death penalties imposed, and the cases are remanded for further proceedings.. See Lockett v. Ohio, ante, p. 586.